 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    JACKIE WESTENBERGER,                                     Case No. 2:17-cv-02661-JAD-BNW
 8                                            Plaintiff,         ORDER SCHEDULING A
              v.                                               SETTLEMENT CONFERENCE
 9
      ALBERTSON’S LLC,
10
                                           Defendant.
11

12          Pursuant to the parties’ request for a settlement conference, and having conferred with
13   chambers regarding availability, a settlement conference is hereby scheduled to commence
14   October 17, 2019. Plaintiff must report to Magistrate Judge Weksler’s chambers, Room 3071,
15   Lloyd D. George United States Courthouse, 333 Las Vegas Boulevard South, Las Vegas, Nevada,
16   at 8:30 a.m. Defendant(s) must report to Magistrate Judge Weksler’s chambers at 9:00 a.m.
17          All counsel of record who will be participating in the trial and who have full authority to
18   settle this case, all parties appearing pro se, if any, and all individual parties must be present.
19   In the case of non-individual parties, counsel of record shall arrange for an officer or representative
20   with binding authority to settle this matter up to the full amount of the claim or last demand made
21   to be present for the duration of the conference.
22          If any party is subject to coverage by an insurance carrier, then a representative of the
23   insurance carrier with authority to settle this matter up to the full amount of the claim or last
24   demand made must also be present for the duration of the settlement conference.
25          A request for an exception to the above attendance requirements must be filed and served
26   at least one week prior to the settlement conference. Counsel of record, individual parties, and a
27   fully authorized representative shall appear in person unless the court enters an order granting a
28   request for exception.
                                                           1
 1

 2                     PREPARATION FOR SETTLEMENT CONFERENCE

 3          In preparation for the settlement conference, the attorneys for each party shall submit an

 4   original and one copy of the confidential settlement conference statement for the Court’s in

 5   camera review. The settlement conference statement shall contain the following:

 6          1. A brief statement of the nature of the action;

 7          2. A concise summary of the evidence that supports your theory of the case, including

 8              information which documents your damages claim(s). Please attach to your statement

 9              any documents or exhibits which are relevant to key factual or legal issues, including

10              selected pages from deposition transcripts or responses to other discovery requests.

11          3. An analysis of the key issues involved in the litigation.

12          4. A discussion of the strongest points in your case, both legal and factual, and a frank

13              discussion of the weakest points as well. The Court expects you to present a candid

14              evaluation of the merits of your case.

15          5. A further discussion of the strongest and the weakest points in your opponent’s case,

16              but only to the extent that they are more than simply the converse of the weakest and

17              the strongest points of your case.

18          6. The history of settlement discussion(s), if any, which details the demands and offers

19              which have been made, and the reasons they have been rejected.

20          7. The settlement proposal that you believe would be fair.

21          8. The settlement proposal that you would honestly be willing to make in order to

22              conclude this matter and stop the expense of litigation.

23          The confidential settlement statements shall be submitted to the undersigned Magistrate

24   Judge in a sealed envelope marked confidential, no later than 4:00 p.m., October 10, 2019. If

25   hand-delivered by courier or runner, the envelope should be delivered to the intake window of the

26   Clerk’s Office to be placed in the undersigned’s mailbox. If delivered by the U.S. Postal Service,

27   Fed Ex, or UPS, packages may be addressed directly to Judge Weksler’s chambers, Room 3071.

28   DO NOT SERVE A COPY ON OPPOSING COUNSEL.
                                                     2
 1          The purpose of the statement is to assist the undersigned Magistrate Judge in preparing for

 2   and conducting the settlement conference. In order to facilitate a meaningful conference, your

 3   utmost candor in responding to all of the above-listed questions is required. The settlement

 4   statement will be seen by no one except the undersigned. If this case does not settle, the

 5   settlement conference statement will not be disclosed to the judge who ultimately presides over

 6   the trial. Each statement will be securely maintained in my chambers, and will be destroyed

 7   following the conference.

 8          Dated this 30th day of July, 2019.

 9
                                                         ___________________________________
10                                                       BRENDA WEKSLER
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
